     Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 1 of 7 PAGEID #: 543




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

United States of America,                     :
                                              :         Case No. 1:18-cr-123
        Plaintiff,                            :
                                              :         Judge Susan J. Dlott
                v.                            :
                                              :         Order Denying Motion for
Thomas Waldon,                                :         Compassionate Release
                                              :
        Defendant.                            :


        This matter is before the Court on Defendant Thomas Waldon’s pro se Motion for

Compassionate Release (Doc. 97) pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Waldon’s appointed

counsel has filed a Supplemental Memorandum (Doc. 102) in support, and the Government has

filed a Response (Doc. 103) in opposition. For the reasons that follow, the Court will DENY the

Motion for Compassionate Release.

I.      BACKGROUND

        On September 12, 2018, Thomas Waldon was charged in an Indictment with conspiracy

to distribute fentanyl along with two co-defendants, Larrin Lewis and Alexis Woods-Porter.

(Doc. 14.) Specifically, Waldon was charged on the following counts:

        Count One: Conspiracy to possess with intent to distribute and to distribute 40
        grams or more of a mixtures or substances containing fentanyl in violation of 21
        U.S.C. § 846;

        Count Four: On or about July 24, 2018, distribution of a mixture or substance
        containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
        § 2;

        Count Five: On or about July 26, 2018, distribution of a mixture or substance
        containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
        § 2;




                                                  1
   Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 2 of 7 PAGEID #: 544




       Count Six: On or about July 31, 2018, distribution of a mixture or substance
       containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
       § 2;

       Count Seven: On or about August 2, 2018, distribution of a mixture or substance
       containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
       § 2;

       Count Eight: On or about August 8, 2018, distribution of a mixture or substance
       containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
       § 2;

       Count Nine: On or about August 10, 2018, distribution of a mixture or substance
       containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
       § 2;

       Count Ten: On or about August 15, 2018, distribution of a mixture or substance
       containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and 18 U.S.C.
       § 2; and

       Count Eleven: On or about August 21, 2018, distribution of a mixture or
       substance containing fentanyl in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(C) and
       18 U.S.C. § 2.

(Doc. 14 at PageID 94–98.) Waldon was arrested, but he was released on his own recognizance

on September 14, 2018 pending trial. (Doc. 20 at PageID 106.) Magistrate Judge Stephanie K.

Bowman revoked his bond and detained him for trial on September 24, 2018 after finding clear

and convincing evidence that he violated the terms of his bond. (Doc. 35 at PageID 148.)

       In January 2019, Waldon entered into a Plea Agreement with the Government, and he

pleaded guilty to Count One of the Indictment. (Docs. 47, 49.) As part of sentencing, the

Probation Officer determined in the Presentence Report (“PSR”) that Waldon had an offense

level of 31 and a criminal history category of VI. (PSR at 27.) Waldon’s extensive prior

criminal history included convictions for aggravated robbery, felonious assault, attempted

escape, possession and trafficking of cocaine, resisting arrest, and domestic violence. (Id. at 13–

22.) He had been incarcerated for several offenses, including for drug offenses. (Id.)

       The applicable U.S. Sentencing Guidelines sentencing range was 188 to 235 months. (Id.

                                                 2
      Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 3 of 7 PAGEID #: 545




at 27.) However, the parties agreed to recommend that he not be sentenced as a career offender,

which reduced the applicable sentencing range to 110 to 137 months. (Id. at 29–30.) On July

19, 2019, the Court sentenced Waldon to a term of 90 months imprisonment. (Doc. 74 at PageID

257–258.) Waldon is incarcerated at FCI Gilmer and has an estimated release date of February

4, 2025. See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last

viewed August 16, 2021.)

         On December 14, 2020, Waldon moved the Court for compassionate release based on his

fear of contracting serious illness or death from exposure to COVID-19.1 Counsel was appointed

for Waldon pursuant to Amended General Order 20-21 of the Southern District of Ohio on

December 17, 2020. (Doc. 99.) Defense counsel filed a Supplemental Memorandum on June

16, 2021. The Government filed its Response in opposition to an early release on June 21, 2021.

II.      STANDARDS OF LAW

         The Court lacks authority to resentence a defendant, except as permitted by statute.

United States v. Houston, 529 F.3d 743, 748–749 (6th Cir. 2008). The compassionate release

provisions in 18 U.S.C. § 3582(c)(1)(A) were “intended to be a ‘safety valve’ to reduce a

sentence in the ‘unusual case in which the defendant’s circumstances are so changed, such as by

terminal illness, that it would be inequitable to continue the confinement of the prisoner.’”

United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (quoting S. Rep. 98-225, at

121 (1983)). A defendant seeking sentence reduction bears the burden of proving entitlement to

compassionate release. Id. at 426; United States v. Hill, No. 5:14CR337, 2020 WL 5104477, at

*1 (N.D. Ohio Aug. 31, 2020). Section 3582(c) provides as follows:

         The court may not modify a term of imprisonment once it has been imposed
         except that—

1
 Waldon properly had requested compassionate release from the warden at FCI Gilmer before seeking relief in this
Court, but the warden denied his request on November 20, 2020. (Doc. 97 at PageID 395, 397.)

                                                       3
    Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 4 of 7 PAGEID #: 546




         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by
         the warden of the defendant’s facility, whichever is earlier, may reduce the term
         of imprisonment (and may impose a term of probation or supervised release with
         or without conditions that does not exceed the unserved portion of the original
         term of imprisonment), after considering the factors set forth in [18 U.S.C.
         §] 3553(a) to the extent that they are applicable, if it finds that—

         (i) extraordinary and compelling reasons warrant such a reduction . . . and that
         such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission.

18 U.S.C. § 3582(c).

         When an inmate has exhausted his administrative remedies, as is the case here, the

district court must (1) determine whether “extraordinary and compelling reasons” warrant a

reduction and (2) weigh the relevant sentencing factors listed in 18 U.S.C. § 3553(a). United

States v. Jones, 980 F.3d 1098, 1101, 1106 (6th Cir. 2020).2 The factors referenced in § 3553(a)

include: (1) the nature and circumstances of the offense and the defendant’s history and

characteristics; (2) the need for the sentence imposed to reflect the seriousness of the offense;

(3) the need to protect the public from further crimes of the defendant; (4) the sentencing

guideline range; and (5) the need to avoid unwarranted sentence disparities among defendants

with similar records guilty of similar conduct. 18 U.S.C. § 3553. These factors implicitly allow

the Court to consider the amount of time served when determining if a reduction in sentence is

appropriate. See United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020). District courts


2
  The Sixth Circuit determined in Jones that the only U.S. Sentencing Commission Policy Statement potentially
applicable to motions for compassionate release—U.S.S.G. § 1B1.13—is inapplicable to cases filed by federal
inmates. 980 F.3d at 1109, 1111. Therefore, the district court has full discretion to define “extraordinary and
compelling reasons” without reference to the policy statement in § 1B1.13. Id. at 1111; United States v. Elias, 984
F.3d 516, 519–520 (6th Cir. 2021).

                                                         4
   Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 5 of 7 PAGEID #: 547




are encouraged to be “explicit and particular with their factual reasoning” when they consider the

§ 3553(a) factors. Jones, 980 F.3d at 1113.

III.   ANALYSIS

       Waldon initially moved for compassionate release on the grounds that FCI Gilmer was

doing an inadequate job of protecting inmates from the risk of serious illness or death posed by

COVID-19. COVID-19 is caused by severe acute respiratory syndrome coronavirus 2 (SARS-

CoV-2) and was recognized as a pandemic in March 2020. Courts in the Sixth Circuit have held

that the existence of COVID-19 in society and the generalized risk of contagion in prisons

standing alone are not sufficient to constitute extraordinary and compelling reasons for a

reduction in sentence under § 3582(c). See, e.g., United States v. Santos, No. 2:14-CR-4, 2020

WL 7767621, at *3 (S.D. Ohio Dec. 30, 2020) (“[T]his Court is not inclined to find that

extraordinary and compelling reasons warrant an inmate’s release unless COVID-19 presents a

particularized risk to that inmate.”); United States v. Parks, No. 3:18-CR-006, 2020 WL

7364982, at *3 (E.D. Tenn. Dec. 15, 2020) (“[T]he COVID-19 pandemic cannot alone justify

compassionate release.”).

       Waldon asserted to the warden of FCI Gilmer, and then to this Court, that he suffers from

asthma, high blood pressure, and being overweight. (Doc. 97 at PageIID 397.) His prison

medical records indicate that he has hypertension and asthma. (Id. at PageID 398–408.) The

Centers for Disease Control has identified moderate-to-severe asthma and hypertension as

conditions that can make adults “more likely to get severely ill from COVID-19.” CDC, People

with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last viewed August 16, 2021). The Court

need not address hypothetical risks in this case, however.



                                                5
   Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 6 of 7 PAGEID #: 548




       Waldon contracted COVID-19 in late December 2020. (Doc. 102 at PageID 418.)

Defense counsel asserts that he received no medical treatment at FCI Gilmer for COVID-19

other than his asthma inhaler. (Id. at PageID 418.) Based on a medical screening form

completed by a jail physician, Waldon presented no symptoms and appeared to have recovered

by January 15, 2021. (Doc. 103-2 at PageID 512.) Waldon’s counsel failed to add that Waldon

received two doses of the Pfizer vaccine in April 2021. (Doc. 103-2 at PageID 537–539.) In

these circumstances, where Defendant has recovered from COVID-19 and received the Pfizer

vaccine, the Court concludes that the health threat posed by COVID-19 does not present an

extraordinary and compelling reason to grant Waldon a compassionate release from prison. See,

e.g., United States v. Littles, No. 15-20317, 2020 WL 4346962, at *1, 4 (E.D. Mich. July 29,

2020) (denying compassionate release to a COVID-19-recovered inmate); United States v. Roe,

No. 2:14-cr-229, 2021 WL 1711296, at *2 (S.D. Ohio April 30, 2021) (denying compassionate

release to an inmate who had recovered from COVID-19 and then was fully vaccinated).

       Defense counsel also asserts that Waldon has been subjected to “horrendous conditions of

confinement” because of the pandemic, including “continuous 24-hour lockdown” and limits on

the number of showers, warm food, and access to recreation. (Doc. 102 at PageID 416.) He

suggests that Waldon should be released because serving a term of incarceration during the

pandemic has been more difficult than serving a term of incarceration before COVID-19. The

Court will not minimize the difficulties that Waldon has faced as a federal inmate. However, he

cites no caselaw in which a court has granted compassionate release on the basis of COVID-19

hardship time. Moreover, his argument cannot be considered an “extraordinary” basis to grant

compassionate release to Waldon because every inmate serving a term of incarceration during

this pandemic could make a similar argument.



                                               6
   Case: 1:18-cr-00123-SJD Doc #: 104 Filed: 08/16/21 Page: 7 of 7 PAGEID #: 549




       Finally, the § 3553(a) factors weigh against granting Waldon a compassionate release.

Waldon pleaded guilty to conspiracy to possess with the intent to distribute and to distribute

fentanyl, a serious offense. This Court already sentenced to Waldon to a term of imprisonment

below the sentencing range recommended under the Sentencing Guidelines. His personal history

indicates that he has a high risk of recidivism. Earlier terms of incarceration for drug trafficking

and other offenses, including assault and domestic violence, did not deter Waldon from

committing the offense for which he now is imprisoned. Also, when the Magistrate Judge

released Waldon on his own recognizance before he pleaded guilty, Waldon violated the terms of

his release and had to be re-detained. Finally, he does not have a history of lawful employment

to which he can return when he is released. It would not be appropriate to reduce Waldon’s

sentence in these circumstances.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                              BY THE COURT:


                                              S/Susan J. Dlott
                                              Susan J. Dlott
                                              United States District Judge




                                                  7
